United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3528
                                   ___________

Rita Crawford-Graham,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Anthony J. Principi, Secretary of      *
Veterans Affairs,                      *     [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: June 6, 2003
                              Filed: October 23, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Rita Crawford-Graham appeals the district court’s1 adverse judgment following
a bench trial in this Title VII employment-discrimination action. Following our
careful review, we find no abuse of discretion in the district court’s denial of
Graham’s recusal motion, or in the court’s discovery and evidentiary rulings, and we
affirm for the reasons stated in the district court’s memorandum opinion. See 8th Cir.
R. 47B. We deny Graham’s motion to strike appellee’s brief.
                         _____________________________

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.